DETAILED ACTION
This action is in reply to Applicant’s Reply submitted 8 August 2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments pages 10-13 submitted 8 August 2022, with respect to Claims 1, 10, 17, and 24 have been considered but are moot because the new ground of rejection does not rely on all references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-6, 10-12, 14, 17-19, and 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Kostka GB 2536000, in view of Tiwana US 2014/0312028.
Regarding Claims 1 and 10, Kostka teaches a liquid heating appliance for making a beverage (fig. 1), the liquid heating appliance comprising: 
a plurality of heating components for heating a liquid (heating element 106, heating element 108, figs. 1 and 2), where at least a first of the plurality of heating components is powered using mains power (via mains power supply connector 114, figs. 1 and 2), 
a power management system, wherein the power management system comprises: a controller (controller 110, figs. 1 and 2), and 
an energy storage device (supercapacitor 112, figs. 1 and 2), 
wherein the controller is arranged to control an amount of the mains power applied to the first of the plurality of heating components (the heating element 106, is energized from the mains electricity that is connected to the element 106 through the relay 124 which is controlled by the microcontroller 128 (within controller 110), refer to page 5, lines 18-20), and 
further arranged to control an amount of stored power from the energy storage device to be applied to at least a second of the plurality of heating components (The switch 126 and the microcontroller 128 can be adapted for switching these sections according to immediate voltage value of the supercapacitor 112 during energizing of the element 108 so that the discharge-current rate of the supercapacitor 112 is stepwise constant, refer to page 4, lines 10-13).
Kostka however is silent wherein the power management system or the liquid heating appliance further comprises a power regulator, wherein the power regulator is arranged to regulate how much power is applied to at least the second of the plurality of heating components.
Tiwana teaches wherein the power management system or the liquid heating appliance further comprises a power regulator (114, fig. 3), wherein the power regulator is arranged to regulate how much power is applied to at least the second of the plurality of heating components (162a-162d, fig. 3, In some embodiments, the control logic circuit 108 may be coupled to a thyristor 114 or other type of solid-state semiconductor bistable gated switch. The thyristor 114 may be configured to regulate a voltage, or power level, delivered to one or more of the heating elements 162a-162d by the power source, refer to [0019]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the regulator as taught by Tiwama with the liquid heating appliance of Kostka in order to provide the required power to the components.
Regarding Claims 2 and 11, the combination of Kostka and Tiwana teaches all of the limitations of Claims 1 and 10 above and further teaches wherein the controller is arranged, during a first mode of operation, to enable the energy storage device to be charged from the mains power (The microcontroller 128 can also decide to energize the heater 104, particularly the heating element 106, only from the mains electricity, refer to page 6, lines 18-19), and, during a second mode of operation, enable the energy storage device to apply the amount stored power to at least the second of the plurality of heating components (the controller 110 can be configured to energize, in use, the heater 104, particularly the heating element 108 from the supercapacitor 112., refer to page 5, line 31 to page 6, line 1 of Kostka).
Regarding Claims 3 and 12, the combination of Kostka and Tiwana teaches all of the limitations of Claims 2 and 11 above and further teaches wherein, in the second mode of operation, the controller is further arranged to determine whether the amount of stored power in the energy storage device is above a defined threshold value, and upon a positive determination, enable the energy storage device to apply the amount of stored power to at least the second of the plurality of heating components (refer to page 6, lines 1-7 of Kostka).
Regarding Claim 5, the combination of Kostka and Tiwana teaches all of the limitations of Claim 1 above and further teaches wherein the liquid heating appliance has two heating components, wherein the two heating components are interleaved with each other (106 and 108, fig. 1 of Kostka).
Regarding Claims 6 and 14, the combination of Kostka and Tiwana teaches all of the limitations of Claims 1 and 10 above and further teaches wherein the energy storage device comprises at least one of a capacitor, a capacitor bank, a super capacitor, a super capacitor bank, or a battery (supercapacitor 112, figs. 1 and 2 of Kostka).
Regarding Claims 17 and 24, Kostka teaches a method of controlling the provision of power in a liquid heating appliance for making a beverage, the method comprising the steps of: 
controlling an amount of mains power being applied to a first of a plurality of heating components in the liquid heating appliance (the heating element 106, is energized from the mains electricity that is connected to the element 106 through the relay 124 which is controlled by the microcontroller 128 (within controller 110), refer to page 5, lines 18-20), and
controlling an amount of stored power in an energy storage device integrated with the liquid heating appliance being applied to at least a second of the plurality of heating components (The switch 126 and the microcontroller 128 can be adapted for switching these sections according to immediate voltage value of the supercapacitor 112 during energizing of the element 108 so that the discharge-current rate of the supercapacitor 112 is stepwise constant, refer to page 4, lines 10-13).
Kostka however is silent wherein a power regulator is arranged to regulate how much power is applied to at least the second of the plurality of heating components.
Tiwana teaches wherein a power regulator (114, fig. 3) is arranged to regulate how much power is applied to at least the second of the plurality of heating components (162a-162d, fig. 3, In some embodiments, the control logic circuit 108 may be coupled to a thyristor 114 or other type of solid-state semiconductor bistable gated switch. The thyristor 114 may be configured to regulate a voltage, or power level, delivered to one or more of the heating elements 162a-162d by the power source, refer to [0019]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the regulator as taught by Tiwana with the liquid heating appliance of Kostka in order to provide the required power to the components.
Regarding Claims 18 and 25, the combination of Kostka and Tiwana teaches all of the limitations of Claims 17 and 24 above and further teaches comprising the steps of, during a first mode of operation, enabling the energy storage device to be charged from the mains power, (The microcontroller 128 can also decide to energize the heater 104, particularly the heating element 106, only from the mains electricity, refer to page 6, lines 18-19 of Kostka), and, during a second mode of operation, enable the energy storage device to apply the amount of stored power to at least the second of the plurality of heating components (the controller 110 can be configured to energize, in use, the heater 104, particularly the heating element 108 from the supercapacitor 112., refer to page 5, line 31 to page 6, line 1 of Kostka).
Regarding Claims 19 and 26, the combination of Kostka and Tiwana teaches all of the limitations of Claims 18 and 25 above and further teaches comprising the steps of, when in the second mode of operation, determining whether the amount of stored power in the energy storage device is above a defined threshold value, and upon a positive determination, enabling the energy storage device to apply the amount of stored power to at least the second of the plurality of heating components (refer to page 6, lines 1-7 of Kostka).

Claims 4, 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kostka GB 2536000, in view of Tiwana US 2014/0312028, in view of DeJonge et al. US 2019/0008022.
Regarding Claims 4, 13, and 20, the combination of Kostka and Tiwana teaches all of the limitations of Claims 1, 10, and 17, above, and further teaches wherein the power regulator is arranged to regulate how much power is applied to at least the second of the plurality of heating components (refer to [0019] of Tiwana), however is silent regarding wherein the inverter is arranged to convert a direct current power output from the energy storage device into an alternating current power output.
DeJonge teaches an inverter (135, fig. 1), wherein the inverter is arranged to convert a direct current power output from the energy storage device into an alternating current power output.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the inverter as taught by DeJonge with the liquid heating appliance of the combination of Kostka and Tiwana in order to provide the required power to the components.

Claims 7-9, 15-16, 21-23, and 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Kostka GB 2536000, in view of Tiwana US 2014/0312028, in view of Jarisch et al. US 2018/0177327.
Regarding Claims 7 and 21, the combination of Kostka and Tiwana teaches all of the limitations of Claims 1, and 17, however is silent regarding a liquid temperature sensor, wherein the liquid temperature sensor is arranged to sense a temperature of the liquid being heated by the liquid heating appliance, wherein the controller is further arranged to control the amount of power being applied to at least one of the plurality of heating components based on the sensed liquid temperature.
Jarisch teaches a liquid temperature sensor (temperature control sensor means 19 and 20, figs. 1(a), 2(a), 3(a), 6(a)), wherein the liquid temperature sensor is arranged to sense a temperature of the liquid being heated by the liquid heating appliance, wherein the controller is further arranged to control the amount of power being applied to at least one of the plurality of heating components based on the sensed liquid temperature (refer to [0107]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the temperature sensing as taught by Jarisch with the liquid heating appliance of the combination of Kostka and Tiwana in order to provide better control of the liquid heating appliance.
Regarding Claims 8, 15, 22, and 27, the combination of Kostka, Tiwana, and Jarisch teaches all of the limitations of Claims 7, 10, 21, and 24 and further teaches wherein the controller is further arranged to control the amount of the mains power applied to the first heating component based on the temperature of the liquid (refer to [0039]-[0041], [0060]-[0061], [0075], [0085], and [0107] of Jarisch).
Regarding Claims 9, 16, 23, and 28, the combination of Kostka, Tiwana, and Jarisch teaches all of the limitations of Claims 8, 15, 22, and 27 and further teaches wherein the controller is further arranged to control the amount of the mains power applied to the first heating component based on i) a determination of whether the sensed liquid temperature has reached a defined threshold temperature or ii) a determination that the sensed liquid temperature has not increased for a defined period of time (refer to [0039]-[0041], [0060]-[0061], [0075], [0085], and [0107] of Jarisch).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN K BAXTER whose telephone number is (571)270-0258. The examiner can normally be reached 8:30-7:00 PM Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford N Barnie can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRIAN K BAXTER/Examiner, Art Unit 2836
12 August 2022
/REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836